FILED 

                                                                         MAR 07, 2013 

                                                                In the Office ofthe Clerk of Court 

                                                               WA State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


In re the Marriage of:                        )        No. 28599-5-III
                                              )
IOULIA A. FRAZIER, aJk/a                      )
JULIA A. FRAZIER,                             )
                                              )
                     Respondent,              )
                                              )        UNPUBLISHED OPINION
              v.                              )
                                              )
DEAN 1. FRAZIER,                              )
                                              )
                     Appellant.               )

       BROWN, 1. - Dean 1. Frazier appeals the marriage dissolution decree for him and

Ioulia A. Frazier (now Sokolova), contending the trial court erred in its property

distribution, spousal maintenance, and attorney fee rulings. We affirm.

                                         FACTS

       The parties married a second time on February 19,2005. They have one daughter

from their first marriage. Ms. Frazier petitioned to dissolve the second marriage on July

25,2008. That day, Ms. Frazier left the marital home with the parties' daughter and her
No. 28599-5-III
In re Marriage ofFrazier


residential placement was disputed. Abuse allegations were later determined unfounded,

but guardian ad litem costs totaled about $8,000.

       A court commissioner denied Mr. Frazier's pretrial request for maintenance,

finding he had not provided any "medical evidence showing that he's not able to be

employed" and that Mr. Frazier acknowledged he "was employed in the past and could

go back to work," and Ms. Frazier did not have the ability to pay. Report of Proceedings

(RP) (April 16, 2009) at 11-12.

       At trial, the court recognized the case had been difficult with "accusations about

nefarious things." Clerk's Papers (CP) at 90. The court informed the parties it had "to

make a decision based on solid evidence and not upon speculation or accusations." ld.

The trial court decided he lacked a sufficient need and the parties had inadequate finances

to warrant the award of maintenance to Mr. Frazier. The court found Mr. Frazier's

statement that he would be returning to work in the near future further negated the

maintenance need.

       Mr. Frazier failed to provide proof of his income, tax records, bank statements and

credit card statements to support his claim for maintenance, attorney fees, division of

debt, and allocation of the parties' minimal assets. Ms. Frazier provided evidence of

finances and asset values. Based on this evidence, the court determined the parties were

substantially equal in their financial positions.



                                               2

No. 28599-5-III
In re Marriage ofFrazier


       The trial court analyzed the parties' community and separate assets and debts.

During the marriage, the parties acquired few assets, a home with little equity, three

vehicles, and basic garden tools and equipment. These items were given their fair market

value by the trial court after reviewing the trial evidence.

       The court divided the property with Mr. Frazier receiving assets valued at about

$5,400, plus one-half of the equity from the sale of the parties' residence as his separate

property. Ms. Frazier received assets valued at about $8,305, as her separate property,

plus one-half ofthe equity from the sale of the parties' residence as her separate property.

Mr. Frazier received credit for the down payment of appro'ximately $8,600 that he made

on the residence with his sel'arate property funds. Ms. Frazier was ordered to pay 55 per

cent ofthe guardian ad litem's $8,000 bill, or $4,400, and Mr. Frazier was ordered to pay

45 per cent, or $3,600.

       Mr. Frazier asserted he co-owned a parcel of real property with his mother, but the

court found insufficient evidence of co-ownership. The court decided $11,000 held in a

bank account by Ms. Frazier was not a marital asset, but money separately loaned to her

in 2003 after the first marriage dissolution for emergency purposes that she was required

to repay. The deposit evidence showed Ms. Frazier kept this money separate from the

parties' community funds. Neither party earned enough money to make the deposits.

       The trial court denied attorney fees after considering the need and ability to pay

evidence. The trial court denied reconsideration of its rulings, reasoning a "division of

                                              3

No. 28599-5-III
In re Marriage ofFrazier


assets and liabilities is governed by an equitable division, rather than a 50-50 division."

CP at 139-40. The court found its disposition would "put the parties in a position to put

this matter behind them, get to work and get on with their lives." CP at 140. Mr. Frazier

appealed.

                                        ANALYSIS

                                   A. Property Division

       The issue is whether the trial court erred by abusing its discretion in its property

distribution. Mr. Frazier incorrectly contends the court did not properly consider the

factors set forth in RCW 26.09.080 in reaching ajust and equitable property division.

       The trial court has broad discretion in distributing the marital property and its

decision will be reversed solely when discretion was exercised on untenable grounds or

for untenable reasons. In reMarriage ofMuhammad, 153 Wn.2d 795, 803, 108 P.3d 779

(2005). This deferential standard of review exists because the trial court is "in the best

position to assess the assets and liabilities of the parties" in order to determine what

constitutes an equitable outcome. In re Marriage ofBrewer, 137 Wn.2d 756, 769, 976

P.2d 102 (1999).

       RCW 26.09.080 requires consideration of four factors in reaching a "just and

equitable" property division. In re Marriage ofRockwell, 141 Wn. App. 235, 242-43,

170 P.3d 572 (2007). The statutory factors are (1) the nature and extent of the

community property, (2) the nature and extent of the separate property, (3) the duration of

                                              4

No. 28599-5-II1
In re Marriage ofFrazier


the marriage, and (4) the economic circumstances of the parties at the time ofthe

property division. RCW 26.09.080 .
                              .
       Mr. Frazier argues the trial court grossly overvalued certain property awarded to

him; he points to a Jet Ski/trailer and utility trailer valued at $1,000; a pellet stove valued

at $1,000; and the contents of the parties' garage, including all of the parties' tools,

equipment, gardening equipment, and a lawn mower valued at $3,000. He argues the

trial court grossly undervalued a 2004 vehicle awarded to Ms. Frazier and failed to

consider Ms. Frazier's $11,000 a marital asset. The court found the Jet Ski trailer was

worth $400, a separate utility trailer was worth $200 and that combining these trailers

with the Jet Ski the total value was $1,000.

       Generally, Mr. Frazier failed to submit trial evidence regarding property value or

condition. The record shows the court considered the evidence and decided values within

the range of evidence. For example, the pellet stove initially purchased for $2,000 was

valued by the trial court at $1,000. Mr. Frazier failed to submit sufficient evidence that

he had acquired the tools, equipment, gardening materials and lawn mower prior to

marriage. The trial court's valuation of$3,000 for the property remaining in the garage

was reasonable considering the trial evidence. The record shows Mr. Frazier repeatedly

removed items from the garage throughout the pendency of the dissolution; not all

property taken by Mr. Frazier could be evaluated by the trial court.



                                               5

No. 28599-5-II1
In re Marriage ofFrazier


       Mr. Frazier's argument regarding the under valuation of the 2004 vehicle awarded

to Ms. Frazier is likewise unfounded and not based upon the trial evidence. Ms. Frazier

submitted evidence of the vehicle's value based upon the Kelley Blue Book (KBB). Ms.

Frazier also submitted evidence of issues with the vehicle which decreased its value from

its KBB value. For instance, after separation, Ms. Frazier was required to pay $600 for

new tires and maintenance to the vehicle. Ms. Frazier also paid $910 towards the loan on

the vehicle after separation. Ms. Frazier's evidence showed vehicle body damage and a

cracked windshield. Considering this evidence, the court reasonably deducted about

$1,000 from the KBB value.

       The trial court decided the $11,000 held in Ms. Frazier's bank account was not

property owned by either Ms. Frazier or Mr. Frazier, or the marital community. The

documentary trial evidence and Ms. Frazier's testimony accepted by the court sufficiently

supports the conclusion that the $11,000 was a loan made to Ms. Frazier by her parents

during the parties' first divorce in 2003. Ms. Frazier testified she kept the cash in the safe

deposit box from 2003 until 2006 when she deposited it into her separate bank account in

order to gain interest on the money for her parents. This money was never commingled

with the parties' community property. The separate character of property will remain

"through all of its changes and transitions so long as it can be traced and identified, and

its rents, issues and profits likewise are and continue to be separate property." Baker v.



                                              6

No. 28599-5-III
In re Marriage ofFrazier


Baker, 80 Wn.2d 736, 745,498 P.2d. 315 (1972) (citing Burche v. Rice, 37 Wn.2d 185,

222 P.2d 847 (1950)).

       In sum, the trial court considered the factors set forth in RCW 26.09.080 in

dividing the parties' property. Because tenable grounds exist to support the court's

property division, the trial court did not abuse its discretion.

                                  B. Spousal Maintenance

       The issue is whether the trial court erred by abusing its discretion in denying Mr.

Frazier's maintenance request. He contends the court did not properly consider his need

and Ms. Frazier's ability to pay. We disagree.

       We review the denial of maintenance for abuse of discretion. Friedlander v.

Friedlander, 80 Wn.2d 293, 298, 494 P.2d 208 (1972). Trial courts must consider the

statutory factors ofRCW 26.09.090. Those factors include the parties' financial

resources, their abilities to meet their needs independently, the length of the marriage, the

time needed by the spouse seeking maintenance to acquire education necessary to obtain

employment, the standard of living established during the marriage, the age, health, and

financial obligations of the spouse seeking maintenance, and the ability of one spouse to

pay maintenance to the other. RCW 26.09.090; In re Marriage of Williams, 84 Wn. App.

263,267-68,927 P.2d 679 (1996). The purpose of maintenance is to support a spouse

until he or she is able to become self-supporting. In re Marriage ofLuckey, 73 Wn. App.

201,209,868 P.2d 189 (1994).

                                               7

No. 28599-5-II1
In re Marriage ofFrazier


       Here, the trial court considered all appropriate factors in deciding no factual basis

existed for Mr. Frazier's maintenance request. The record shows the parties were of

modest means, coming out of a short marriage with substantially similar earning

capacity; Ms. Frazier earned" $2,463 net per month and Mr. Frazier earned $1,993.

Regarding Mr. Frazier's employability, no medical evidence showed Mr. Frazier could

not be employed, and he acknowledged he "was employed in the past and could go back

to work." RP (April 16, 2009) at 11-12. During trial, the court found that Mr. Frazier's

statement that he would be returning to work in the near future negated the need for

maintenance. Moreover, the record shows Ms. Frazier does not have the ability to pay.

Thus, tenable grounds exist for the court's denial of Mr. Frazier's request for

maintenance.

                                     C. Attorney Fees

       Mr. Frazier contends he should have been awarded fees below and merits them on

appeal.

       Whether an award or-attorney fees and costs should be allowed in a dissolution

proceeding and the amount of the award, are matters within the sound discretion of the

trial court. In re Marriage ofMattson, 95 Wn. App. 592, 604,976 P.2d 157 (1999).

Pursuant to RCW 26.09.140, the trial court has discretion to award attorney fees and

other costs of litigation when one party has a financial need for an award and when the

other party has the ability to pay. The purpose of the statutory authority is to ensure that

                                              8

No. 28599-5-II1
In re Marriage ofFrazier


a person is not deprived of his or her day in court by reason of financial disadvantage.

Mal/ail v. Mal/aU, 54 Wn.2d 413,418,341 P.2d 154 (1959).

       Here, the trial court found the parties were in a position to pay their own attorney

fees. This finding is supported by substantial evidence in the record. The parties have

nearly equal earning power and the court made an effort to distribute the value of the

parties' assets equally between them. Based on these facts, Mr. Frazier has not shown a

financial need nor has he shown Ms. Frazier has the ability to pay. Therefore, the court

did not abuse its discretion by denying Mr. Frazier's request for attorney fees.

       Turning to the parties' requests for fees on appeal, both rely on RCW 26.09.140.

Under RCW 26.09.140, we may, in our discretion, order a party to pay for the cost to the

other party of maintaining the appeal, including attorney fees, in addition to statutory

costs. This provision gives us discretion to award attorney fees to either party based on

the parties' financial resourc"es, balancing the financial need of the requesting party

against the other party's ability to pay. In re Marriage ofPennamen, 135 Wn. App. 790,

807-08, 146 P.3d 466 (2006). Based on the information submitted by Ms. Frazier, it

appears both parties have financial need, but neither has the ability to pay the other's

attorney fees. Accordingly, an award of attorney fees on appeal is denied.




                                              9

No. 28599-5-II1
In re Marriage ofFrazier


      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                  Brown, J.

WE CONCUR:




Korsmo, C.J.                                      KUlfrUl~ .




                                           10